DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on January 28, 2020. Claims 1-20 are pending for examination.

Information Disclosure Statement
The IDSs filed on 6/18/2020 and 8/4/2020 have been considered.

Claim Objections
Claims 1, 11, 14 and 20 are objected to because of the following informalities: 
Claim 11 recites "wherein the wherein the" in line 3 which appears to be a typographical error.
Claim 20 depends from claim 21 which appears to be typographical error of claim 15. For the purpose of examination, Examiner will assume it depends from claim 15.

Claim 8 recites “a at least one camera” which is supposed to be “at least one camera”.
Claim 14 recites “the one or more involved personal rules” in step d which is supposed to be “the one or more invoked personal rules”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1  recites the abbreviation “CAPTCHA” without definition.
Claim 5 recites “the training device” without proper antecedent basis in the claims.
Claim 15 recites “the personal rules system” in the last line without proper antecedent basis in the claims.
Claims 2-13 and 16-20 are also rejected since they depend from the rejected claim 1 or 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9-12,  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (Tokunaga: US 2018/0103022) in view of Neill et al. (Neill: US 20210209877 A1, provisional application 62/674476 filed on 05/21/2018) further in view of Kempinski (US 2014/0267018).
Regarding claim 1, Tokunaga discloses a transportation device (102) equipped with a security system in communication with a facial recognition system and an optional audio input system, the facial recognition system comprising one or more cameras (para 31, The one or more cameras may capture images within and/or outside of the vehicle 102 including images of a specific driver of the vehicle 102) and a memory (116), the memory comprising: 
(a) a database of authorized users associated with facial recognition data (para 38, the storage unit 116 may additionally store a driver profile (e.g., data file(s)) (not shown) that is associated to the primary driver, and/or the one or more authorized users of the vehicle 10 …facial images and para 107, convert the images into a data format and integrate the data within the driver profile associated with the primary driver and/or the one or more authorized users of the vehicle), 
(b) software for identifying one or more authorized users on the basis of comparing one or more images obtained by the one or more cameras with the facial recognition data in the database (para 108, apply facial recognition logic to determine if the one or more images of the driver of the vehicle 102 match with images integrated within the driver profile(s).), and 
(c) personal rules that specify, for one or more of the authorized users, one or more security actions to be taken by the security system in response to a specific action of the one or more of the authorized users (para 38, to identify a current driver of the vehicle 102 as the primary driver or the one or more authorized users of the vehicle 102 to allow the granting of vehicle accessing and/or enabling privileges to the primary portable device 108 or the respective secondary portable device(s) 110 of the one or more authorized users of the vehicle 102.), 
said one or more security actions being selected from limited access, deceptive access, or denied access (Fig. 3, 308 and 310, Accessing and Enabling privileges levels 1,2,3 and para 55, the table 300 may include an accessing privilege level field 308 and an enabling privilege level field 310 that may include a designation of the types and levels of privileges granted to the primary driver and possibly one or more authorized users); and
wherein the security system is adapted to prevent at least one of entrance to the transportation device and use of the transportation device in response to a signal received from the security system (para 28, grant authorization to authorized users of the vehicle 102 to access (e.g., unlock/lock one or more locations of the vehicle 102) and/or enable (e.g., enable/disable one or more ignition modes of the vehicle 102) the vehicle 102. ).
Tokunaga does not explicitly disclose 

(d) a training module adapted to periodically assist the user in practicing use of the personal rules to reduce the risk of failure. 
However, the preceding imitation are known in the art of security access control devices. Neill teaches an access control system includes a camera that detects an image regarding a subject, a facial recognizer that identifies the subject based on the image and identifies at least one additional subject based on the image, a face tracker that determines movement information regarding the subject and the at least one additional subject, and a tailgate controller that determines whether the at least one additional subject has permission to move through an access point based on the identified subject (para 7) and further teaches 
said specific action being selected from a verbal signal received by the optional audio input system if present and an action visible to the one or more cameras, or a combination thereof, said visible action being selected from a gesture, a series of gestures, a facial expression, a series of facial expressions, an action in executing a video CAPTCHA, or any combination thereof (para 33, the gestures may be subtle movements that the subject would not normally do when approaching the camera, such as touching their face, touching their shoulder, or moving their hand towards their pocket. The skeletal tracking system can detect a gesture of the subject based on the received images, and based on the detected gesture matching the gestures of the database, the skeletal tracking system can determine the subject to be under duress and cause the alarm device to indicate the alarm accordingly and par 29, The database (e.g., database 140) can include facial information regarding each subject and registered gestures and facial expressions, including registered data representative of duress of each subject. As such, the facial recognition system and skeletal tracking system can compare the identified facial features and movements, respectively, compare the identified features and movements to the registered data, and output an indication of duress based on the comparison ), and if so, executing the one or more involved personal rules by transmitting a corresponding signal to the device (para 30, the alarm device (e.g., alarm device 115) can indicate that the subject is under duress based on receiving the indication of duress from the facial recognition system and/or skeletal tracking system. The alarm device can present a name of the subject under duress. The alarm device can present a location of the subject under duress and par 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neill in order to determine the user to be under duress (Neill: para 33).
The combination of Tokunaga and Neill does not explicitly disclose  (d) a training module adapted to periodically assist the user in practicing use of the personal rules to reduce the risk of failure.
 However, the preceding limitations are known in the art of gesture recognition.
Kempinski teaches a system and method of using an imager to capture a series of images of a body part, of using a processor to interpret a gesture or movement(s) of the body part that is detected in the series of images as an instruction to a processor to execute a function on a device (abstract) and the detection of movements constituting the gestures may be done through for example a tracking of a movement of a head, eye(s), eyelid, eyebrow or other body part over para 3) and further teaches (d) a training module adapted to periodically assist the user in practicing use of the personal rules to reduce the risk of failure (para 5-6, Such samples may be recorded in patterns of movements by an individual user, such as part of a training or learning session … processor or memory of a device may learn or continually or periodically refine the patterns that are detected and associated with one or more particular functions, by recording further detected motions and the associations with functions that are requested or indicated by the use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempinski in order to ignore the unexpected motions as an indication that the user being tracked is not intending to make the expected gesture (Kempinski, para 6).

Regarding claim 2, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, wherein the action in executing a video CAPTCHA is at least one of a deliberate error and an extraneous action (The limitation  “the action in executing a video CAPTCHA” in claim 1 is not required due to the alternative term “or”. Therefore, the further detail about such action is also not required because it is still alternative to other actions).

Regarding claim 3, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 2, wherein the action in executing a video CAPTCHA is a predetermined deliberate error that is corrected within a specified time period following the deliberate error (The limitation  “the action in executing a video CAPTCHA” in claim 1 is not required due to the alternative term “or”. Therefore, the further detail about such action is also not required because it is still alternative to other actions).

Regarding claim 9, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, wherein the specific action is relatively covert (Neill: para 33, the gestures may be subtle movements that the subject would not normally do when approaching the camera, such as touching their face, touching their shoulder, or moving their hand towards their pocket.).

Regarding claim 10, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, wherein the transportation device is adapted for transportation on land (Tokunaga: Fig. 1, 102), in the air, in or on water, or between floors of a structure.

Regarding claim 11, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, further comprising an administrative user interface comprising at least one of a visual display and an audio input/output system, and wherein the wherein the user interface is activated prior to entry of an authorized user into the vehicle, and is adapted to receive visual and verbal signals from the authorized user to select and apply one or more personal rules (Tokunaga: para 41, an external interface for mobile communication that facilitates the sending and receiving of data between the vehicle 102 and the primary portable device 108 and para 49, the primary driver and/or the authorized users may utilize the user interfaces to access and/or utilize the vehicle 102 and Fig. 3, administrator ).

Regarding claim 12, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 11, wherein the personal rules are further adapted to specify an emergency state which, when selected through a visual and/or verbal signal from the authorized user, generates a signal directing the security system to take an emergency response measure to protect the authorized user (Neill: para 33, the skeletal tracking system can determine the subject to be under duress and cause the alarm device to indicate the alarm accordingly and par 29, compare the identified features and movements to the registered data, and output an indication of duress based on the comparison).

Regarding claim 14, Tokunaga teaches a transportation device in operative association with one or more cameras (para 31, The one or more cameras may capture images within and/or outside of the vehicle 102 including images of a specific driver of the vehicle 102) and comprising a non-transitory computer readable media (116) comprising directions for: 
a) receiving one or more images from the one or more cameras of a prospective user seeking access to the transportation device (para 31, The one or more cameras may capture images within and/or outside of the vehicle 102 including images of a specific driver of the vehicle 102); 
b) comparing the one or more images to a database of facial recognition data for authorized users of the transportation device to identify the authorization level of the prospective user (para 108, apply facial recognition logic to determine if the one or more images of the driver of the vehicle 102 match with images integrated within the driver profile(s). and para 38, to identify a current driver of the vehicle 102 as the primary driver or the one or more authorized users of the vehicle 102 to allow the granting of vehicle accessing and/or enabling privileges to the primary portable device 108 or the respective secondary portable device(s) 110 of the one or more authorized users of the vehicle 102); 
c) in response to authorization level of the prospective user, providing permission to use the transportation device (Fig. 3 and para 38, to identify a current driver of the vehicle 102 as the primary driver or the one or more authorized users of the vehicle 102 to allow the granting of vehicle accessing and/or enabling privileges to the primary portable device 108 or the respective secondary portable device(s) 110 of the one or more authorized users of the vehicle 102).
Tokunaga does not explicitly disclose 
further determining if the user has specified personal rules in the non-transitory computer-readable media that associate specific covert or relatively covert actions with security-related commands; or 
d) for a user with specific personal rules, evaluating the one or more images and/or obtaining further images of the user and determining if a specific covert or relatively covert action has been performed to invoke one or more personal rules, and if so, executing the one or more involved personal rules by transmitting a corresponding signal to the transportation device; and 
e) for a user with specific personal rules, providing at least one training session to the user to practice making the covert or relatively covert cues cited in the user's personal rules.
However, the preceding imitation are known in the art of security access control devices. Neill teaches an access control system includes a camera that detects an image regarding a subject, a facial recognizer that identifies the subject based on the image and identifies at least one additional subject based on the image, a face tracker that determines movement information regarding the subject and the at least one additional subject, and a tailgate controller that and/or obtaining further images of the user and determining if a specific covert or relatively covert action has been performed to invoke one or more personal rules (para 33, the gestures may be subtle movements that the subject would not normally do when approaching the camera, such as touching their face, touching their shoulder, or moving their hand towards their pocket. The skeletal tracking system can detect a gesture of the subject based on the received images, and based on the detected gesture matching the gestures of the database, the skeletal tracking system can determine the subject to be under duress and cause the alarm device to indicate the alarm accordingly and par 29, The database (e.g., database 140) can include facial information regarding each subject and registered gestures and facial expressions, including registered data representative of duress of each subject. As such, the facial recognition system and skeletal tracking system can compare the identified facial features and movements, respectively, compare the identified features and movements to the registered data, and output an indication of duress based on the comparison ), and if so, executing the one or more involved personal rules by transmitting a corresponding signal to the device (para 30, he alarm device (e.g., alarm device 115) can indicate that the subject is under duress based on receiving the indication of duress from the facial recognition system and/or skeletal tracking system. The alarm device can present a name of the subject under duress. The alarm device can present a location of the subject under duress and par 14).

The combination of Tokunaga and Neill does not explicitly disclose e) for a user with specific personal rules, providing at least one training session to the user to practice making the covert or relatively covert cues cited in the user's personal rules.
However, the preceding limitations are known in the art of gesture recognition. Kempinski teaches a system and method of using an imager to capture a series of images of a body part, of using a processor to interpret a gesture or movement(s) of the body part that is detected in the series of images as an instruction to a processor to execute a function on a device (abstract) and the detection of movements constituting the gestures may be done through for example a tracking of a movement of a head, eye(s), eyelid, eyebrow or other body part over several frames that are captured by an imager (para 3) and further teaches e) for a user with specific personal rules, providing at least one training session to the user to practice making the covert or relatively covert cues cited in the user's personal rules (para 5-6, Such samples may be recorded in patterns of movements by an individual user, such as part of a training or learning session … processor or memory of a device may learn or continually or periodically refine the patterns that are detected and associated with one or more particular functions, by recording further detected motions and the associations with functions that are requested or indicated by the use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempinski in order to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga in view of Kempinski.
Regarding claim 15, Tokunaga teaches a security system for protecting a transportation device, comprising one or more cameras for viewing a prospective user of the transportation device (para 31, The one or more cameras may capture images within and/or outside of the vehicle 102 including images of a specific driver of the vehicle 102), a barrier to access of transportation device (para 28, grant authorization to authorized users of the vehicle 102 to access (e.g., unlock/lock one or more locations of the vehicle 102) and/or enable (e.g., enable/disable one or more ignition modes of the vehicle 102) the vehicle 102. And par 29), and a non-transitory computer readable medium (Fig. 1, 116, 104) adapted to communicate with the one or more cameras and the barrier, the non-transitory computer readable medium comprising a facial recognition database (para 38, the storage unit 116 may additionally store a driver profile (e.g., data file(s)) (not shown) that is associated to the primary driver, and/or the one or more authorized users of the vehicle 10 …facial images and para 107, convert the images into a data format and integrate the data within the driver profile associated with the primary driver and/or the one or more authorized users of the vehicle), and a personal rules database (Fig. 3, 308 and 310, Accessing and Enabling privileges levels 1,2,3 and para 55, the table 300 may include an accessing privilege level field 308 and an enabling privilege level field 310 that may include a designation of the types and levels of privileges granted to the primary driver and possibly one or more authorized users), and being adapted to:
para 31, The one or more cameras may capture images within and/or outside of the vehicle 102 including images of a specific driver of the vehicle 102);
(b) compare the one or more image of a prospective user to a database of facial recognition data relating to authorized users of the transportation device to identify an authorized user (para 108, apply facial recognition logic to determine if the one or more images of the driver of the vehicle 102 match with images integrated within the driver profile(s)); 
(c) determine which personal rules have been established for the identified authorized user,  (d) transmit a signal to regulate the barrier to provide a degree of access to the transportation device according to the personal rules for the authorized user (para 38, to identify a current driver of the vehicle 102 as the primary driver or the one or more authorized users of the vehicle 102 to allow the granting of vehicle accessing and/or enabling privileges to the primary portable device 108 or the respective secondary portable device(s) 110 of the one or more authorized users of the vehicle 102 and para 28, grant authorization to authorized users of the vehicle 102 to access (e.g., unlock/lock one or more locations of the vehicle 102) and/or enable (e.g., enable/disable one or more ignition modes of the vehicle 102) the vehicle 102.).
Tokunaga does not explicitly disclose (e) periodically provide one of training or performance evaluation for the use of the personal rules system.
However, the preceding limitations are known in the art of gesture recognition. Kempinski teaches a system and method of using an imager to capture a series of images of a body part, of using a processor to interpret a gesture or movement(s) of the body part that is detected in the series of images as an instruction to a processor to execute a function on a device (abstract) and the detection of movements constituting the gestures may be done through for para 3) and further teaches (e) periodically provide one of training or performance evaluation for the use of the personal rules system (para 5-6, Such samples may be recorded in patterns of movements by an individual user, such as part of a training or learning session … processor or memory of a device may learn or continually or periodically refine the patterns that are detected and associated with one or more particular functions, by recording further detected motions and the associations with functions that are requested or indicated by the use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempinski in order to ignore the unexpected motions as an indication that the user being tracked is not intending to make the expected gesture (Kempinski, para 6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Neill and Kempinski further in view of Harumoto ( US 20060214779 A1).
Regarding claim 13, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 12, wherein the personal rules provide for identifying a companion of the authorized user as a security threat (Neill: para 22, the skeletal tracking system can determine the subject to be under duress and cause the alarm device to indicate the alarm accordingly and par 18, compare the identified features and movements to the registered data, and output an indication of duress based on the comparison), and wherein in such a situation the emergency response is selected from at least one of 
deploying an airbag in proximity to the companion,

wirelessly sending a distress signal to authorities (para 27, a user interface application executing on various devices (e.g., mobile device 170) in communication with the server to locate subjects and provide alert messages to subjects and para 11), and 
autonomously directing the transportation device toward a site proximate to a designated assistance site.
The combination does not explicitly disclose wherein the transportation device is a vehicle equipped with a plurality of airbags.
However, Harumoto teaches a vehicle including an airbag mechanism 36 to deploy the airbag (para 44) and the airbag mechanism 36 prevents a passenger from being injured by deploying an airbag in a case of a collision (para 23) and the vehicle has passengers (para 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of airbags for vehicle passengers as taught by Harumoto in order to prevent from being injured in the event of a collision (Harumoto: para 23).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Neill and Kempinski further in view of Munje et al. (Munje: US 2007/0015490).
Regarding claim 4, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, wherein the transportation device employs a source of stored energy (Tokunaga: para 23, the term “vehicle” may refer to an electric vehicle (EV) that is capable of carrying one or more human occupants and is powered entirely or partially by one or more electric motors powered by an electric battery. ) and wherein the security system is configured to provide limited or deceptive access to the transportation device in response to a specific action according to a setting that can be selected in the personal rules (Tokunaga: Fig. 3).
The combination does not explicitly disclose wherein the security system is configured to simulate at least one of a low stored energy condition and a mechanical or electrical failure to provide limited or deceptive access.
However, the preceding limitation is known in the art of security devices. Munje teaches systems and methods for operation upon a device to handle a duress situation caused by another person (abstract) and further teaches wherein the security system is configured to simulate at least one of a low stored energy condition and a mechanical or electrical failure to provide limited or deceptive access (para 16, Duress handling instructions 130 can include, for example: causing the device to appear broken; and para 17, a low-level duress situation (e.g., a level 1 duress situation): instructing the mobile device's interface to display false information,  … the highest level duress indication may perform even more severe duress operations (e.g., pretending to be broken after a delay period of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Munje in order to prevent putting the owner who is under duress at physical risk (Munje: para 4).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, and Kempinski further in view of Munje et al. (Munje: US 2007/0015490).

Regarding claim 16, the combination of Tokunaga and Kempinski teaches the security system of claim 15, wherein the degree of access to the transportation device as defined in at least one personal rule includes providing limited access to the transportation device (Tokunaga: Fig. 3).
The combination does not explicitly disclose one of a feigned low fuel or low battery charge condition, a mechanical malfunction, and an electrical malfunction.
However, the preceding limitation is known in the art of security devices. Munje teaches systems and methods for operation upon a device to handle a duress situation caused by another person (abstract) and further teaches wherein the security system is configured to simulate one of a feigned low fuel or low battery charge condition, a mechanical malfunction, and an electrical malfunction (para 16, Duress handling instructions 130 can include, for example: causing the device to appear broken; and para 17, a low-level duress situation (e.g., a level 1 duress situation): instructing the mobile device's interface to display false information,  … the highest level duress indication may perform even more severe duress operations (e.g., pretending to be broken after a delay period of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Munje in order to prevent putting the owner who is under duress at physical risk (Munje: para 4).

Regarding claim 17, the combination of Tokunaga and Kempinski teaches the security system of claim 15, but does not explicitly disclose wherein the degree of access to the transportation device as defined in at least one personal rule includes providing deceptive access to the transportation device.
para 16, Duress handling instructions 130 can include, for example: causing the device to appear broken; and para 17, a low-level duress situation (e.g., a level 1 duress situation): instructing the mobile device's interface to display false information,  … the highest level duress indication may perform even more severe duress operations (e.g., pretending to be broken after a delay period of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Munje in order to prevent putting the owner who is under duress at physical risk (Munje: para 4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga and Kempinski further in view of Neill and Antoniac (US 2015/0009124).
Regarding claim 18, the combination of Tokunaga and Kempinski teaches the security system of claim 15, does not explicitly disclose herein the non-transitory computer readable medium is adapted to provide a graphical user interface to an authorized user providing for selection of personal rules with options displayed for using a facial recognition system to covertly request deceptive access.



using a facial recognition system to covertly request deceptive access (para 33, the gestures may be subtle movements that the subject would not normally do when approaching the camera, such as touching their face, touching their shoulder, or moving their hand towards their pocket. The skeletal tracking system can detect a gesture of the subject based on the received images, and based on the detected gesture matching the gestures of the database, the skeletal tracking system can determine the subject to be under duress and cause the alarm device to indicate the alarm accordingly and par 18, The database (e.g., database 140) can include facial information regarding each subject and registered gestures and facial expressions, including registered data representative of duress of each subject. As such, the facial recognition system and skeletal tracking system can compare the identified facial features and movements, respectively, compare the identified features and movements to the registered data, and output an indication of duress based on the comparison).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neill in order to determine the user to be under duress (Neill: para 33).


However, the preceding limitation is known in the art of gesture recognition devices.
Antoniac teaches system and method for recognition of hand gesture in computing devices (abstract) and further teaches providing a graphical user interface to an authorized user providing for selection of personal rules with options displayed for using a recognition system (para 42, The menu list can include numbered function selections for example which will allow the user to activate one or more functions of the phone, such as a calling function. The user can select a menu item by using hand gestures that correspond to the menu item ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Antoniac in order to overcome the environmental variations such as exposure, lighting (Antoniac: para 9).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga and Kempinski further in view of Antoniac (US 2015/0009124).
Regarding claim 19, the combination of Tokunaga and Kempinski teaches the security system of claim 15, wherein the non-transitory computer readable medium is adapted to provide at least three of: (1) providing full access to the transportation device (Tokunaga: Fig. 3, level 1: full permanent access/use for user 2), (2) providing deceptive access to the transportation device, (3) providing limited access to the transportation device (Tokunaga: Fig. 3, user 4, temp 3 hour access), (4) taking emergency measures to protect the user from harm or loss, (5) preventing access by an accompanying party or group, (6) providing significant delay to the access, (7) Tokunaga: para 28, send one or more signals to the vehicle 102 to lock and unlock the doors and compartments of the vehicle 102  ).
The combination does not explicitly disclose a graphical user interface to an authorized user providing for selection of personal rules with options displayed for the desired functions.
However, the preceding limitation is known in the art of gesture recognition devices.
Antoniac teaches system and method for recognition of hand gesture in computing devices (abstract) and further teaches a graphical user interface to an authorized user providing for selection of personal rules with options displayed for the desired functions (para 42, The menu list can include numbered function selections for example which will allow the user to activate one or more functions of the phone, such as a calling function. The user can select a menu item by using hand gestures that correspond to the menu item ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Antoniac in order to overcome the environmental variations such as exposure, lighting (Antoniac: para 9).

Regarding claim 20, the combination of Tokunaga and Kempinski teaches the security system of claim 21, wherein the non-transitory computer readable medium is adapted to provide at least four of: (1) providing full access to the transportation device (Tokunaga: Fig. 3, level 1: full permanent access/use for user 2), (2) providing deceptive access to the transportation device, (3) providing limited access to the transportation device (Tokunaga: Fig. 3, user 4, temp 3 hour access), (4) taking emergency measures to protect the user from harm or loss, (5) preventing access by an accompanying party or group, (6) providing significant delay to the access, (7) Tokunaga: Fig. 3, user 4, temp 3 hour access requires additional burdens to gain access after 3 hours), and (8) denying access to the transportation device (Tokunaga: para 28, send one or more signals to the vehicle 102 to lock and unlock the doors and compartments of the vehicle 102).
The combination does not explicitly disclose a graphical user interface to an authorized user providing for selection of personal rules with options displayed for the desired functions.
However, the preceding limitation is known in the art of gesture recognition devices.
Antoniac teaches system and method for recognition of hand gesture in computing devices (abstract) and further teaches a graphical user interface to an authorized user providing for selection of personal rules with options displayed for the desired functions (para 42, The menu list can include numbered function selections for example which will allow the user to activate one or more functions of the phone, such as a calling function. The user can select a menu item by using hand gestures that correspond to the menu item ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Antoniac in order to overcome the environmental variations such as exposure, lighting (Antoniac: para 9).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Neill and Kempinski further in view of Gomar (US 20130225128 A1).
Regarding claim 5, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, but does not explicitly disclose wherein the training device is adapted to evaluate user performance in executing a covert cue required in the personal rules for a certain scenario, and, in response to performance difficulties from the user or covert cue 
However, the preceding limitation is known in the art of authentication devices.
Gomar teaches a system for authenticating user using biometrics (abstract) and further teaches wherein the training device is adapted to evaluate user performance in executing biometric recognition required in the personal rules for a certain scenario, and, in response to performance difficulties from the user or biometric recognition difficulties with the security system, provides guidance to the user recommending a modification of the personal rules for the certain scenario in order to increase the likelihood of successfully executing the covert cue in order to invoke the intended response for the certain scenario (para 151, each time user 1700 tests an application, the application analyzes the results obtained in order to detect if it is working properly. If not, the application will recommend activating a learning mode, which means that from that point until it leaves learning mode, it will learn from each repetition made by user 1700.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gomar in order to
distinguish bona fide problems from user 1700 probing or playing (Gomar: para 151).

Regarding claim 6, the combination of Tokunaga, Neill, Kempinski and Gomar teaches the transportation device of claim 5, wherein the recommended guidance comprises recommending a change in the covert cue associated with the personal rules setting for said para 22, the gestures may be subtle movements that the subject would not normally do when approaching the camera, such as touching their face, touching their shoulder, or moving their hand towards their pocket. The skeletal tracking system can detect a gesture of the subject based on the received images,  ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Neill and Kempinski further in view of Rasal (US 20140343755 A1).
Regarding claim 7, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, wherein the one or more cameras in communication with the security system via an app, a website, or wireless connection (Tokunaga: para 31, The one or more cameras may capture images within and/or outside of the vehicle 102 including images of a specific driver of the vehicle 102 and Fig. 1, vehicle link app ).
The combination does not explicitly disclose the one or more cameras include a cell phone camera.
However, the preceding limitation is known in the art of user authentication devices.
Rasal teaches an authentication system is in communication with the vehicle bus system and with an electronic pattern-entry user interface (abstract) and further teaches the one or more cameras include a cell phone camera to enter the user input for authentication (Fig. 5A-5B and para 10 and para 14, The pattern may be entered using an interface of the smart phone or vehicle, such as a touchscreen or a camera).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Neill and Kempinski further in view of Ricci (US 20140310739 A1).
Regarding claim 8, the combination of Tokunaga, Neill and Kempinski teaches the transportation device of claim 1, wherein the one or more cameras include a at least one camera mounted on the transportation device (Tokunaga: para 31, the vehicle camera system 128 may include one or more cameras (not shown) that are positioned at various locations within and/or outside of the vehicle 102). 
The combination does not explicitly disclose wherein the personal rules system is adapted for use by a renter to customize security settings for rental use of the transportation device, further comprising a training module to prepare the renter for use of the personal rules prior to accessing the transportation device.
However, the preceding limitation is known in the art of vehicular authentication devices. Ricci teaches wherein the personal rules system is adapted for use by a renter to customize security settings for rental use of the transportation device, further comprising a training module to prepare the renter for use of the personal rules prior to accessing the transportation device (para 656,  user personas may be presented (or uploaded) to a vehicle in advance of a user reaching a vehicle (rental cars, etc.). and para 657, The template can be incorporated with the vehicle and settings associated with the vehicle may be updated prior to the user reaching the vehicle. And para 820, The vehicle control system 204 can manage and enforce accounts for authenticated and non-authenticated users. Each account specifies rights and privileges for the corresponding user and/or security/authentication requirements and/or personal settings of the user and Fig. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ricci in order that the user need not manually select any settings when he or she begins driving the car (Ricci: para 656).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/Nay Tun/Primary Examiner, Art Unit 2687